FILED
                             NOT FOR PUBLICATION                             DEC 29 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YELSON OTONIEL TORREZ-LUNA,                      No. 09-74032

              Petitioner,                        Agency No. A099-535-387

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                           **
                            Submitted December 14, 2010
                               San Francisco, California

Before: GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Yelson Otoniel Torrez-Luna, a native and citizen of Honduras, petitions for

review of the decision of the Board of Immigration Appeals which dismissed his

appeal from the immigration judge’s denial of his applications for asylum,

withholding of removal, and relief under the Convention Against Torture.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We reject Torrez-Luna’s claim that he is eligible for asylum based on his

membership in a particular social group, namely young men who resist gang

recruitment. See Ramos-Lopez v. Holder, 563 F.3d 855, 858-62 (9th Cir. 2009)

(rejecting as a social group young Honduran men resisting gangs); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a social group “young

men in El Salvador resisting gang violence”). We also reject Torrez-Luna’s claim

that he is eligible for asylum based on his political opinion, namely his position

that he is resistant to gangs. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84

(1992); Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009). Because Torrez-

Luna failed to demonstrate that he was persecuted on account of a protected

ground, we uphold the agency’s denial of his asylum and withholding of removal

claims. Id. at 856.

      In addition, substantial evidence supports the agency’s denial of CAT relief

because Torrez-Luna failed to establish that it is more likely than not that he will

be tortured at the acquiescence of the government if he returns to Honduras. See

Santos-Lemus, 542 F.3d at 748.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-74032